ORDER
Based upon respondent Jason Leo Blashack’s guilty plea to and conviction of fourth-degree criminal sexual conduct, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent committed professional misconduct warranting public discipline, namely, commission of a criminal act reflecting adversely on respondent’s fitness as a lawyer in violation of Minn. R. Prof. Conduct 8.4(b).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the disciplinary petition. The parties jointly recommend that the appropriate discipline is an indefinite suspension from the practice of law with no right to petition for reinstatement for a minimum of three years.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Jason Leo Blashack is indefinitely suspended from the practice of law, effective 14 days from the date of filing of this order, for a minimum of three years. Reinstatement is conditioned upon satisfaction of the requirements of Rule 18(a)-(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 26, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice